                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


JESSIE NORBERTO GUERRA,

             Petitioner,

v.                                                 Civil Action No. 5:17CV97
                                                                     (STAMP)
JENNIFER SAAD, Warden,

             Respondent.


                      MEMORANDUM OPINION AND ORDER
                   AFFIRMING AND ADOPTING REPORT AND
                  RECOMMENDATION OF MAGISTRATE JUDGE
                AND OVERRULING PETITIONER’S OBJECTIONS

                           I.     Procedural History

        The pro se1 petitioner, Jesse Norberto Guerra (“Guerra”), an

inmate incarcerated at FCI Gilmer in Glenville, West Virginia,

filed a petition for a writ of habeas corpus under 28 U.S.C. § 2241

(“§ 2241”) challenging the validity of his sentence.                  In his

petition, the petitioner argues that the sentence imposed by the

United States District Court for the Southern District of Texas is

improper because he is not a career offender.                 For relief, the

petitioner    requests     that    “the   career   offender   enhancement   be

removed and his sentence vacated [and] he be remanded back for

re-sentencing without the career offender designation.”             ECF No. 1

at 5.




        1
      “Pro se” describes a person who represents himself in a court
proceeding without the assistance of a lawyer.         Black’s Law
Dictionary 1416 (10th ed. 2014).
     The action was referred to United States Magistrate Judge

James E. Seibert for initial review and report and recommendation

pursuant to Local Rule of Prisoner Litigation Procedure 2.        The

magistrate judge filed a report and recommendation recommending

that petition be denied and dismissed without prejudice.          ECF

No. 10.     The magistrate judge informed the parties that if they

objected to any portion of the report and recommendation, they were

required to file written objections within 14 days after being

served with copies of the report.        Following this Court’s order

granting the petitioner’s motion requesting an extension of time

(ECF No. 13), the petitioner filed objections.      ECF No. 14.

     For the reasons that follow, this Court finds that the report

and recommendation of the magistrate judge should be adopted in its

entirety.

                         II.   Applicable Law

     Under 28 U.S.C. § 636(b)(1)(C), this Court must conduct a de

novo review of any portion of the magistrate judge’s recommendation

to which an objection is timely made. Because the petitioner filed

objections to the report and recommendation, the magistrate judge’s

recommendation will be reviewed de novo as to those findings to

which the petitioner objected.         As to those findings to which

objections were not filed, all findings and recommendations will be

upheld unless they are “clearly erroneous or contrary to law.”     28

U.S.C. § 636(b)(1)(A).   Because the petitioner filed objections to


                                   2
the   report     and   recommendation,      the   magistrate     judge’s

recommendation will be reviewed de novo.

                          III.     Discussion

      On de novo review, this Court finds that petitioner’s § 2241

petition does not seek relief under any permissible ground as his

claims do not relate to the execution or calculation of his

sentence by the Federal Bureau of Prisons (“BOP”).              Instead,

petitioner’s claims attack the validity of his sentence, imposed by

the Southern District of Texas, and such claims are properly

contested either on direct appeal or in a § 2255 proceeding; thus,

the instant petition is an attempt to obtain relief under § 2255,

and should be treated accordingly.

      In   his   recommendation,    the    magistrate   judge   properly

recommended that the petitioner’s § 2241 petition be dismissed

without prejudice after finding that the petitioner’s claim is not

properly brought under § 2241.          The magistrate judge correctly

found that because the petitioner is challenging the validity of

his sentence, not his conviction, the Court must apply United

States v. Wheeler, 886 F.3d 415 (4th Cir. 2018), to determine

whether § 2255 is inadequate or ineffective.      Here, the magistrate

judge found that “the [p]etitioner cannot meet the second element

of the Wheeler test, because the [p]etitioner has identified no

change in settled law expressed by either the Supreme Court or the




                                    3
Fourth Circuit which has been deemed to apply retroactively to

cases on collateral review.”          ECF No. 10 at 9.

        In the report and recommendation, the magistrate judge noted

that petitioner’s reliance on Mathis2 and Descamps3 is misplaced,

as neither apply retroactively in this Circuit.              ECF No. 10 at

9-10.       Further the magistrate judge noted that the authority cited

by the petitioner, namely case law from the United States Court of

Appeals for the Fifth and Tenth Circuits, is not binding precedent

in the United States Court of Appeals for the Fourth Circuit. Upon

de novo review of the petitioner’s argument and the report and

recommendation, this Court agrees.

        In petitioner’s objections to the magistrate judge’s report

and recommendation (ECF No. 14), the petitioner lists what appears

to be five objections.         First, the petitioner asserts a general

objection regarding the lack of “clarity” in the report and

recommendation. ECF No. 14 at 1. In addition, petitioner contends

that the report and recommendation “fails to recognize the breadth

of the definition of inadequate or ineffective and makes a false

presumption that ignores the facts of this particular case.”           Id.

at 1-2.      Next, the petitioner states that “the [r]eport invents an

exacting       standard   []   that     is   not   capable   of   excluding

[p]etitioner.”        Id. at 2.       Petitioner then argues that he is


        2
         Mathis v. United States, 136 S. Ct. 2243 (2016)
        3
         Descamps v. United States, 133 S. Ct. 2276 (2013)

                                        4
challenging   his   conviction   and   the   Jones   test   is,   in   fact,

applicable.   Petitioner continues by stating that the “[r]eport

rejects any consideration of case law from the Fifth and Tenth

Circuit [] when such consideration is in the interest of justice.”

Id.   Lastly, petitioner asserts that the magistrate judge’s report

and recommendation “is no more than a boiler plate brief.”               Id.

Ultimately, petitioner then requests this Court independently

review the petition and grant the petitioner’s requested relief.

Id. at 3.

      Upon de novo review, this Court finds that although petitioner

asserts that he is entitled to relief under the savings clause, it

is clear that he is not. Because petitioner is not challenging his

conviction, the test under In re Jones, 226 F.3d 328, 333-34 (4th

Cir. 2000), does not apply and, instead, this Court must review the

petition under the four prong savings clause test under United

States v. Wheeler, 886 F.3d 415 (4th Cir. 2018), for erroneous

sentences. The magistrate judge properly analyzed the petitioner’s

petition accordingly.

      In Wheeler, the United States Court of Appeals for the Fourth

Circuit concluded that § 2255(e) provides “an avenue for prisoners

to test the legality of their sentences pursuant to § 2241, and

Jones is applicable to fundamental sentencing errors, as well as

undermined convictions.”    Id. at 428.      When contesting a sentence

through a petition filed under § 2241, a petitioner still must meet


                                   5
the savings clause of § 2255.       In the Fourth Circuit, § 2255 is

deemed to be “inadequate and ineffective” to test the legality of

a sentence only when all four of the following conditions are

satisfied:

      (1) at the time of sentencing, settled law of this
      circuit or the Supreme Court established the legality of
      the sentence;
      (2) subsequent to the prisoner’s direct appeal and first
      § 2255 motion, the aforementioned settled substantive law
      changed and was deemed to apply retroactively on
      collateral review;
      (3) the prisoner is unable to meet the gatekeeping
      provisions of § 2255(h)(2) for second or successive
      motions; and
      (4) due to this retroactive change, the sentence now
      presents an error sufficiently grave to be deemed a
      fundamental defect.

Wheeler, supra, at 429.

      The   Fourth   Circuit   further    specified   that   a   change    of

substantive law within the Circuit, not solely in the Supreme

Court, would be sufficient to satisfy the second prong of the

four-part test established in Wheeler.        Id.

      As to the first prong, this Court finds that it is clear that

at the time of sentencing, settled law established the legality of

the   sentence   imposed.      However,   this   Court   finds   that     the

petitioner cannot meet the second prong of the Wheeler, because any

change to the settled law which established the legality of his

sentence has not been deemed to apply retroactively to cases on

collateral review.       As the magistrate judge correctly noted,

because petitioner cannot satisfy the second prong of the four-part


                                    6
test set forth in Wheeler, this Court does not need to consider the

third or fourth parts of the test, and petitioner’s claim fails.

       Upon de novo review, this Court also finds that to the extent

the petitioner is impliedly raising arguments based upon the

Supreme Court’s decisions in Mathis and Descamps, this Court finds

that neither of those decisions afford petitioner relief.           This

Court also finds that the magistrate judge correctly noted that

petitioner’s reliance on authority for the Fifth and Tenth Circuit

Courts of Appeals is likewise unavailing.            As to petitioner’s

remaining objections, this Court finds that petitioner fails to

make    specific   objections   to   the   report   and   recommendation.

Further, this Court finds that the magistrate judge clearly and

appropriately analyzed the petition and specific facts of this case

under the appropriate standard of review.

       Because the petitioner attacks the validity of his sentence,

but fails to establish that he meets all four prongs of the Wheeler

savings clause test for erroneous sentences, the petitioner cannot

demonstrate that § 2255 is an inadequate or ineffective remedy and

has improperly filed his petition under § 2241 with respect to his

sentence.    This Court finds because petitioner fails to meet the

second prong of the Wheeler test, his claims may not be considered

under § 2241, and this Court is without jurisdiction to consider

the petition.      Thus, this Court upholds the magistrate judge’s

recommendation and overrules the petitioner’s objections.


                                     7
                         IV.    Conclusion

     For the reasons discussed above, the report and recommendation

of the magistrate judge (ECF No. 10) is hereby AFFIRMED and ADOPTED

in its entirety.   Accordingly, petitioner’s petition for writ of

habeas corpus under 28 U.S.C. § 2241 (ECF No. 1) is DENIED, and the

petitioner’s objections (ECF No. 47) are OVERRULED.

     It is further ORDERED that this case be DISMISSED WITHOUT

PREJUDICE and STRICKEN from the active docket of this Court.

     Should the petitioner choose to appeal the judgment of this

Court to the United States Court of Appeals for the Fourth Circuit

on the issues to which objection was made, he is ADVISED that he

must file a notice of appeal with the Clerk of this Court within 60

days after the date of the entry of this order.

     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to counsel of record herein and to the pro se

petitioner by certified mail.    Pursuant to Federal Rule of Civil

Procedure 58, the Clerk is DIRECTED to enter judgment on this

matter.

     DATED:    February 14, 2019



                                /s/ Frederick P. Stamp, Jr.
                                FREDERICK P. STAMP, JR.
                                UNITED STATES DISTRICT JUDGE




                                   8
